Citation Nr: 0122628	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  01-04 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
alopecia areata.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from February 1978 to February 
1981.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans Affairs 
(VA), Regional Office (RO), which determined that the veteran 
had not submitted new and material evidence sufficient to 
reopen the claims of entitlement to service connection for a 
nervous disorder and alopecia areata.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
psychiatric disability and alopecia areata in July 1990.  

2.  The evidence added to the record since the July 1990 
denial, to include a private medical opinion, was not 
previously submitted to agency decisionmakers, is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim, and by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the July 1990 Board denial 
is new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for a nervous 
disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A(f), 
5107(a), 5108, 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.304, 20.1105 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R § 3.156(a)).  

2.  The evidence submitted since the July 1990 Board denial 
is new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for alopecia 
areata have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A(f), 
5107(a), 5108, 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.304, 20.1105 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R § 3.156(a)).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2001).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 
20.1105 (2000).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.156(a)).  

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2001).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2001).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The Board has reviewed the evidence received into the record 
since the July 1990 denial and finds that new and material 
evidence has been received to reopen the claim of service 
connection for a nervous disorder and alopecia areata.  The 
Board notes that the RO did not issue a Supplemental 
Statement of the Case (SSOC) after receipt of the June 2001 
private psychiatric evaluation and before forwarding the 
matter to the Board.  However, since the Board has determined 
that the benefit to which the evidence relates is allowed the 
evidence need not be referred to the agency of original 
jurisdiction for review and preparation of a SSOC.  38 C.F.R. 
§ 20.1304(c).

In a June 2001 letter a private psychiatrist opined that the 
veteran's emotional condition and alopecia areata were 
initially diagnosed during active duty and stemmed from a 
variety of stressors.  The private psychiatrist relied upon 
the history given and the review of materials provided by the 
veteran (the veteran submitted materials from VA).  He wrote 
that it could reasonably be established that the veteran had 
presented a longitudinal history of alopecia areata 
(diagnosed at U. S. Air Force Hospital, Dermatological Clinic 
in March 1980) which severely worsened with time and of 
general anxiety disorder since 1980, given the veteran's 
stated history and that a psychiatric evaluation was 
requested by the dermatology clinic.  The private physician 
indicated that the veteran reported treatment for the 
mentioned symptomatology during the first twelve months after 
discharge by another named physician but was unable to recall 
the dates and length of treatment.  He wrote that the 
alopecia was first diagnosed in 1980, while the veteran was 
on active duty.  The pathogenesis of alopecia areata was not 
completely understood and the role of psychiatric factor had 
been debated in recent studies (Kaplan & Sadock's 
Comprehensive Textbook of Psychiatry 7th Ed. 2000) in adults 
with alopecia found a psychiatric diagnosis (e. i. general 
anxiety disorder).  

This evidence was not previously submitted to agency 
decisionmakers, is neither cumulative nor redundant of the 
evidence of record at the time of the July 1990 denial of the 
claim, and by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Moreover, this evidence 
raises a reasonable possibility of substantiating the claim.  
This evidence therefore constitutes new and material evidence 
under 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.156(a)) and the claims are thus 
reopened.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a nervous 
disorder is reopened and to this extent only, granted.  

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for alopecia 
areata is reopened and to this extent only, granted.


REMAND

As new and material evidence has been received sufficient to 
reopen the veteran's previously denied claim and pursuant to 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) the VA is required to obtain 
private medical records and a VA examination in order to make 
a decision on the reopened claim.

The June 2001 private psychiatrist indicated that the veteran 
was seen for a psychiatric disorder and alopecia by a private 
physician within twelve months of separation from service.  
VA is required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  In 
addition, VA will give the assistance described in paragraphs 
(c)(1), (c)(2), and (c)(3) to an individual attempting to 
reopen a finally decided claim.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA will make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, to include records from private medical care 
providers.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(1)).  

The claimant must cooperate fully with VA's reasonable 
efforts to obtain relevant records from non-Federal agency or 
department custodians.  The claimant must provide enough 
information to identify and locate the existing records, 
including the person, company, agency, or other custodian 
holding the records; the approximate time frame covered by 
the records; and, in the case of medical treatment records, 
the condition for which treatment was provided.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(1)(i)).  If necessary, the claimant must 
authorize the release of existing records in a form 
acceptable to the person, company, agency, or other custodian 
holding the records.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(1)(ii)).  
Hence, a remand is necessary to obtain private psychiatric 
and dermatological records adequately identified by the 
veteran.  

Although the VA examined the veteran in November 1981 the 
examiners did not provide opinions as to the etiology or 
likely onset of a nervous disorder or alopecia areata.  In a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)).  

Accordingly, this case is REMANDED for the following:

1.  After securing any necessary 
authorization or medical releases, the RO 
should obtain the veteran's psychiatric 
and dermatological treatment records from 
all private physicians adequately 
identified by the veteran.

2.  All documentation generated during 
the course of this evidentiary 
development should be associated with the 
claims folder, to include negative 
responses or notification of 
undeliverable correspondence.  

3.  The veteran should be afforded VA 
examinations to ascertain the etiology 
and likely onset of a nervous disorder 
and alopecia areata.  The claims folder 
should be made available to the examiners 
for review before the examinations and 
the examiners are asked to indicate in 
the examination reports that the claims 
folder has been reviewed.  All necessary 
tests should be conducted and the 
examiners should review the results of 
any testing prior to completion of the 
reports.  The examiners should provide a 
complete rationale for all conclusions 
reached and opinions expressed.

a.  The examiners should specifically 
express opinions as to the etiology of a 
nervous disorder and alopecia areata.  

b.  The examiners should specifically 
express opinions as to whether it is at 
least as likely as not that the veteran 
has a nervous disorder or alopecia areata 
which were incurred in or aggravated by 
service.  

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


